Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This is in response to the preliminary amendment filed on 12/23/2020. Claims 4 and 13 have been canceled; Claims 1 – 3, 5-9, 12 and 14 are pending and presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.




*Examiner Note; Intended use.
Claims 1 and 9-12 includes limitations that uses the languages “attempt or is able to attempt” such as " the user equipment attempts or is able to attempt an IP multimedia subsystem emergency call....", its the examiner position that the noted above limitations is an intended use limitations. That is, emergency call does not occur and therefore it is not a positive or active limitation. Therefore, this limitation is considered but they are given less patentable weight. The examiner recommends positively claiming the noted above limitation


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 10 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lauster et al (US Pub. NO. 2018/0049010 A1).

Regarding claim 10, Lauster discloses “A mobile communication network for handling of IP multimedia subsystem calls and configuration of a user equipment, wherein the mobile communication network is acting as a home mobile communication network of the user equipment” (see Lauster figure  and ¶ 0011; disclosing system comprising a home telecommunication network and visited telecommunication network).  Also, Lauster teaches the claimed feature of “wherein the user equipment is configured to attempt an IP multimedia subsystem emergency call, and the user equipment connected to the home mobile communication network via a radio access network of or associated with the home mobile communication network” (see Lauster ¶ 0014, ¶ 0015; the user is connected to home network and abled to initiate a voice emergency call).  Moreover, Lauster discloses the limitation of “wherein the mobile communication network is configured to transmit IP multimedia subsystem emergency call parameter information to the user equipment to facilitate the user equipment” (Lauster ¶ 0031 ; in a third step, transmitting a second message from the home telecommunications network to the user equipment, thereby indicating to the user equipment how to behave (i.e. via the second message, the user equipment becomes aware of having initiated an emergency call by originally initiating the voice call and triggering the first message), i.e. comprising an indication to the user equipment to trigger an emergency call procedure in accordance to the configuration of the visited telecommunications network via a third message (to be sent typically from the user equipment to the visited telecommunications network), “upon attempting an IP multimedia subsystem emergency call applying or acting according to the content of the and/or of the IP multimedia subsystem emergency call parameter information” (NOTE: again the above limitation is claimed in broad intended use and the user is attempting a call or applying acts according to parameter information received by the UE ;  Lauster ¶ 0031 ; transmitting a second message from the home telecommunications network to the user equipment indicating to the user equipment how to behave comprising an indication to the user equipment to trigger an emergency call procedure in accordance to the configuration of the visited telecommunications network via a third message (to be sent typically from the user equipment to the visited telecommunications network); which means that Lauster disclose that the user will attempt the emergency call according to the configuration of the visited network).

Regarding claim 11, Lauster discloses “A mobile communication network for handling of IP multimedia subsystem calls and configuration of a user equipment, wherein the mobile communication network is acting as a visited mobile communication network of the user equipment using a home mobile communication network” (see Lauster figure  and ¶ 0011; disclosing system comprising a home telecommunication network and visited telecommunication network).  Also, Lauster teaches the claimed feature of “wherein the user equipment is configured to attempt an IP multimedia subsystem emergency call or an IP multimedia subsystem call, and the user equipment connected to a visited mobile communication network via a radio access network of or associated with the visited mobile communication network” (see Lauster ¶ 0014, ¶ 0015; the user is connected to visited network and abled to initiate a voice emergency call).  Moreover, Lauster discloses the limitation of “wherein the mobile communication network is configured to transmit IP multimedia subsystem emergency call parameter information or an IP multimedia subsystem emergency call parameter information to the user equipment to facilitate the user equipment” (Kim ¶ 0031 ; in a third step, transmitting a second message from the home telecommunications network to the user equipment, thereby indicating to the user equipment how to behave (i.e. via the second message, the user equipment becomes aware of having initiated an emergency call by originally initiating the voice call and triggering the first message), i.e. comprising an indication to the user equipment to trigger an emergency call procedure in accordance to the configuration of the visited telecommunications network via a third message (to be sent typically from the user equipment to the visited telecommunications network), “upon attempting an IP multimedia subsystem emergency call and/or an IP multimedia subsystem call applying or acting according to the content of the and/or of the IP multimedia subsystem emergency call parameter information and/or of the IP multimedia subsystem emergency call parameter information” (NOTE: again the above limitation is claimed in broad intended use and the user is attempting a call or applying acts according to parameter information received by the UE ;  Lauster ¶ 0031 ; transmitting a second message from the home telecommunications network to the user equipment indicating to the user equipment how to behave comprising an indication to the user equipment to trigger an emergency call procedure in accordance to the configuration of the visited telecommunications network via a third message (to be sent typically from the user equipment to the visited telecommunications network); which means that Lauster disclose that the user will attempt the emergency call according to the configuration of the visited network).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1 – 3, 5-9, 12 and 14 are rejected under 35 USC 103 as being unpatentable over Lauster et al (US Pub. NO. 2018/0049010 A1) in view of Lee et al (US Pub. No. 2020/0404479 A1).

Regarding claim 1, Lauster discloses “A method for handling of IP multimedia subsystem calls and configuration of a user equipment using a home mobile communication network” (see Lauster figure  and ¶ 0011; disclosing system comprising a home telecommunication network and visited telecommunication network).  Also, Lauster teaches the claimed feature of “in the situation that either the user equipment attempts or is able to attempt an IP multimedia subsystem emergency call or an IP multimedia subsystem call, and the user equipment being connected to a visited mobile communication network via a radio access network of or associated with the visited mobile communication network, or the user equipment attempts or is able to attempt an IP multimedia subsystem emergency call, the user equipment being connected to the home mobile communication network via a radio access network of or associated with the home mobile communication network” (NOTE: the above limitation is claimed in alternative way and contains a broad and relative words and interpreted as a user has the ability to make either IP call or emergency call while connected to home network or visited network; see Lauster ¶ 0014, ¶ 0015; the user is connected to home network and visited network and abled to initiate a voice emergency call).  Moreover, Lauster discloses the limitation of “in a first step, an IP multimedia subsystem call parameter information or an IP multimedia subsystem emergency call parameter information is transmitted by the visited mobile communication network to the user equipment in case that the user equipment is connected to the visited mobile communication network, or an IP multimedia subsystem emergency call parameter information is transmitted by the home mobile communication network to the user equipment in case that the user equipment is connected to the home mobile communication network” (NOTE: the above limitation is claimed in alternative way and contains a broad and relative words and interpreted as a user receiving any call parameter information by either the home network or the visited network;  Lauster ¶ 0031 ; in a third step, transmitting a second message from the home telecommunications network to the user equipment, thereby indicating to the user equipment how to behave (i.e. via the second message, the user equipment becomes aware of having initiated an emergency call by originally initiating the voice call and triggering the first message), i.e. comprising an indication to the user equipment to trigger an emergency call procedure in accordance to the configuration of the visited telecommunications network via a third message (to be sent typically from the user equipment to the visited telecommunications network) ), “in a second step, during or subsequent to the first step, the user equipment upon attempting an IP multimedia subsystem emergency call or an IP multimedia subsystem call applies or acts according to the content of the IP multimedia subsystem call parameter information and/or of the IP multimedia subsystem emergency call parameter information” (NOTE: again the above limitation is claimed in broad intended use and the user is attempting a call or applying acts according to parameter information received by the UE ;  Lauster ¶ 0031 ; transmitting a second message from the home telecommunications network to the user equipment indicating to the user equipment how to behave comprising an indication to the user equipment to trigger an emergency call procedure in accordance to the configuration of the visited telecommunications network via a third message (to be sent typically from the user equipment to the visited telecommunications network); which means that Lauster disclose that the user will attempt the emergency call according to the configuration of the visited network); “wherein the method further comprises a third step, prior to the first step, wherein during the third step, the user equipment roams to the visited mobile communication network with IP multimedia subsystem call related parameters or IP multimedia subsystem emergency call related parameters The present invention refers to a roaming situation of the user equipment, i.e. the user equipment is, while being assigned to its home telecommunications network, get connected to the visited telecommunications network. i.e. the user equipment camps on the visited telecommunications network or on the access network of the visited telecommunications network.); “wherein the IP multimedia subsystem call parameter information and/or the IP multimedia subsystem emergency call parameter information comprises parameter information that are adjusted to the visited mobile communication network to which the user equipment is attached to or is attempting to be attached to” (See Lauster ¶ 0031 ; transmitting a second message from the home telecommunications network to the user equipment indicating to the user equipment how to behave comprising an indication to the user equipment to trigger an emergency call procedure in accordance to the configuration of the visited telecommunications network via a third message; which means that Lauster disclose that the user will receive a modified adjusted information in how to trigger emergency call; also ¶ 0057 disclose handling of emergency calls in a roaming scenario, wherein the user equipment is connected to a visited telecommunications network and discloses a modification of the IP transportation tunnel an emergency service information is transmitted) . 
Lauster does not appear to explicitly disclose “parameters being stored in the user equipment according to previously stored values of these IP multimedia subsystem call related parameters or IP multimedia subsystem emergency call related parameters” and “such parameter information being stored and applied especially at least during a certain validity time interval rather than IP multimedia subsystem call related parameters or IP multimedia subsystem emergency call related parameters being stored in the user equipment according to previously stored values of these IP multimedia subsystem call related parameters or IP multimedia subsystem emergency call related parameters”.  However, Lee discloses “parameters being stored in the user equipment according to previously stored values of these IP multimedia subsystem call related parameters or IP multimedia subsystem emergency call related parameters” (see Lee fig. 3 and ¶ 0045; discloses an initial attach message being transmitted by a UE in attaching to a visited PLMN and discloses that the UE may generate the initial attach message including an ID of the HPLMN 135 (HPLMN ID) and a roaming level index determined based on the roaming information stored in the UE); and “such parameter information being stored and applied especially at least during a certain validity time interval rather than IP multimedia subsystem call related parameters or IP multimedia subsystem emergency call related parameters being stored in the user equipment according to previously stored values of these IP multimedia subsystem call related parameters or IP multimedia subsystem emergency call related parameters”( see Lee fig. 3 and ¶ 0045; discloses an initial attach message being transmitted by a UE in attaching to a visited PLMN and discloses that the UE may generate the initial attach message including an ID of the HPLMN 135 (HPLMN ID) and a roaming level index determined based on the roaming information stored in the UE; also, fig. 6 and ¶ 0070; discloses change in information stored in a UE, the UE receives an attach response message and stores, at step, mapping information acquired by processing the attach response message. That is, the UE becomes aware of the necessity of indicating VPLMNServiceType3 instead of HPLMNServiceType1 defined in the HPLMN in order to receive Service B in the VPLMN and after that it generates signaling messages with the service type information defined in the VPLMN.). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Lauster and Lee before him or her, to modify the invention of Lauster to store roaming information in advance or while roaming to a visited network.  The suggestion for doing so would have been to making it possible, in an initial attach procedure, for a roaming terminal to request for a service it wants to use in a wireless communication system, facilitating management of service information when a terminal is roaming to a visited network in a situation where the same service is defined as a different type of service in a mobile communication system and providing a roaming service efficiently in a 5G mobile communication environment through the above features (¶ 0021).   

Regarding claim 2, claim 1 is incorporated as stated above.  In addition, the combination of Lauster and Lee further discloses “wherein in the second step,  the IP multimedia subsystem emergency call parameter information, received during the first step, is applied by the user equipment when performing IP multimedia subsystem emergency call procedures, especially including an emergency attach procedure, an IP multimedia subsystem emergency registration procedure, and/or an IP multimedia subsystem emergency call procedure”; (See Lauster ¶ 0031 ; transmitting a second message from the home telecommunications network to the user equipment indicating to the user equipment how to behave comprising an indication to the user equipment to trigger an emergency call procedure in accordance to the configuration of the visited telecommunications network via a third message; which means that Lauster disclose that the user will receive a modified adjusted information in how to trigger emergency call; also ¶ 0057 disclose handling of emergency calls in a roaming scenario, wherein the user equipment is connected to a visited telecommunications network and discloses a modification of the IP transportation tunnel an emergency service information is transmitted).

Regarding claim 3, claim 1 is incorporated as stated above.  In addition, the combination of Lauster and Lee further discloses “wherein - in the second step - the IP multimedia subsystem call parameter information, received during the first step, is applied by the user equipment when performing IP multimedia subsystem call procedures, including an access network attach procedure and/or an- IP multimedia subsystem registration procedure”; (see Lauster ¶ 0031; an indication to the user equipment to trigger an emergency call procedure in accordance to the configuration of the visited telecommunications network via a third message (to be sent typically from the user equipment to the visited telecommunications network;  Lee; ¶ 0018 a terminal attaching to a network in a mobile communication system includes a transceiver configured to transmit and receive signals and a controller connected to the transceiver and configured to control the transceiver to transmit an attach request message to a visited network (PLMN), the attach request message including roaming level information mapped to at least one service type that the terminal can receive).

Regarding claim 5, claim 1 is incorporated as stated above.  In addition, the combination of Lauster and Lee further discloses “wherein the previously stored values of the IP multimedia subsystem call related parameters or IP multimedia subsystem emergency call related parameters are related to the visited mobile communication network or to another visited mobile communication network, wherein especially a plurality of previously stored values of the IP multimedia subsystem call related parameters or IP multimedia subsystem emergency call related parameters, related to different visited mobile communication network are stored within the user equipment”; (see Lee fig. 3 and ¶ 0045; discloses an initial attach message being transmitted by a UE in attaching to a visited PLMN and discloses that the UE may generate the initial attach message including an ID of the HPLMN 135 (HPLMN ID) and a roaming level index determined based on the roaming information stored in the UE).

Regarding claim 6, claim 1 is incorporated as stated above.  In addition, the combination of Lauster and Lee further discloses “wherein the IP multimedia subsystem emergency call parameter information, provided by the home mobile communication network, corresponds to a set of emergency call relevant parameters that are either stored in the user equipment or transmitted to the user equipment via a configuration protocol”; (See Lauster ¶ 0031 ; transmitting a second message from the home telecommunications network to the user equipment indicating to the user equipment how to behave comprising an indication to the user equipment to trigger an emergency call procedure in accordance to the configuration of the visited telecommunications network via a third message; which means that Lauster disclose that the user will receive a modified adjusted information in how to trigger emergency call).

Regarding claim 7, claim 1 is incorporated as stated above.  In addition, the combination of Lauster and Lee further discloses “wherein the IP multimedia subsystem call parameter information  and/or the IP multimedia subsystem emergency call parameter information relates either to different management objects or to only one management object”; (see Lauster ¶ 0031, ¶ 0070).

Regarding claim 8, claim 1 is incorporated as stated above.  In addition, the combination of Lauster and Lee further discloses “wherein the IP multimedia subsystem call parameter information and/or the IP multimedia subsystem emergency call parameter information is transmitted to the user equipment by means of via at least one out of the following transport protocols:  
rich communication services (RCS), especially based on the hypertext transfer protocol, and especially using a fully qualified domain name, 
- open mobile alliance device management (OMA DM), especially based on the hypertext transfer protocol, and especially using a fully qualified domain name, 
-- an extended LTE attach procedure, 
--  an extended emergency registration procedure, especially via transmitting one or a plurality of management objects as part of an extended markup language body of a session initiation protocol message, and/or 
--  a dedicated protocol specifically used for transmitting the IP multimedia subsystem call parameter information and/or the IP multimedia subsystem emergency call parameter information”; (NOTE: the above limitation is claimed in alternative way and broad to reasonable interpreted using any suited protocol to transmit the parameter information; with that being said, Lauster disclose utilizing protocols including IP protocol to transmit such information, see ¶ 0006, ¶ 0023).

Claim 9 is the system claim corresponding to the method claim 1 that have been rejected above.  Applicant attention is directed to the rejection of claim 1.  Claim 9 is rejected under the same rational as claim 1.

Claim 12 is the User Equipment claim corresponding to the method claim 1 that have been rejected above.  Applicant attention is directed to the rejection of claim 1.  Claim 12 is rejected under the same rational as claim 1.

Claim 14 is the Non-transitory computer readable medium claim corresponding to the method claim 1 that have been rejected above.  Applicant attention is directed to the rejection of claim 1.  Claim 14 is rejected under the same rational as claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770. The examiner can normally be reached 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED M KASSIM/               Primary Examiner, Art Unit 2468